[Cite as Brigner v. Pickaway Correctional Inst., 2010-Ohio-6687.]

                                       Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




STEVEN BRIGNER

       Plaintiff

       v.

PICKAWAY CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2010-07911-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Steven Brigner, an inmate formerly incarcerated at
defendant, Pickaway Correctional Institution (PCI), filed this action alleging several
items of his personal property were lost on or about December 28, 2008 as a proximate
cause of negligence on the part of PCI staff in handling his property. Plaintiff asserted
his beard trimmers, valued at $23.74; headphones, valued at $18.73; blanket, valued at
$25.00; eighteen compact discs, valued at $216.00; and compact disc carrying case,
valued at $15.00 were lost by PCI staff. Plaintiff requested damages totaling $288.47.
Plaintiff did not provided any evidence other than his own assertions to establish the
value of his lost property. Payment of the filing fee was waived.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability for the loss of
plaintiff’s beard trimmers, headphones, blanket, compact disc carrying case, and eight
compact discs. Defendant contended plaintiff’s damage recovery should be limited to
$199.00.
       {¶ 3} 3)    Plaintiff filed a response requesting he receive damage recovery in
the amount of $288.47. Plaintiff did not submit any evidence to support the amount of
his damage request. Plaintiff did not submit any evidence to show he purchased all
property items claimed.
                                CONCLUSIONS OF LAW
       {¶ 4} 1)    In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶ 5} 2)    “Whether a duty is breached and whether the breach proximately
caused injury are normally questions of fact, to be decided by . . . the court . . .” Pacher
v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing Miller v.
Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v. David
(1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
       {¶ 6} 3)    Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
       {¶ 7} 4)    Negligence on the part of defendant has been shown in respect to
the issue of property protection. Billups v. Department of Rehabilitation and Correction
(2001), 2000-10634-AD.
       {¶ 8} 5)    The standard measure of damages for personal property loss is
market value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d
40, 644 N.E. 2d 750.
       {¶ 9} 6)    In a situation where a damage assessment for personal property
destruction based on market value is essentially indeterminable, a damage
determination may be based on the standard value of the property to the owner. This
determination considers such factors as value to the owner, original cost, replacement
cost, salvage value, and fair market value at the time of the loss. Cooper v. Feeney
(1986), 34 Ohio App. 3d 282, 518 N.E. 2d 46.
       {¶ 10} 7)   As trier of fact, this court has the power to award reasonable
damages based on evidence presented. Sims v. Southern Ohio Correctional Facility
(1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.
      {¶ 11} 8)   Damage assessment is a matter within the function of the trier of fact.
Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.
      {¶ 12} 9)   Plaintiff has suffered damages in the amount of $199.00.




                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




STEVEN BRIGNER

      Plaintiff

      v.

PICKAWAY CORRECTIONAL INSTITUTION

      Defendant

      Case No. 2010-07911-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION


      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $199.00. Court costs are assessed against defendant.




                                               DANIEL R. BORCHERT
                                               Deputy Clerk

Entry cc:

Steven Brigner, #475-073                       Gregory C. Trout, Chief Counsel
P.O. Box 45699                                 Department of Rehabilitation
Lucasville, Ohio 45699                         and Correction
                                               770 West Broad Street
                                               Columbus, Ohio 43222

RDK/laa
12/6
Filed 12/29/10
Sent to S.C. reporter 2/25/11